Citation Nr: 1312500	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a service connection for a psychiatric disorder to include posttraumatic stress disorder. 

2.  Entitlement to service connection for a gastrointestinal disability to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for a skin disability to include as due to Agent Orange exposure.  

4.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

On the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, the Veteran served in Vietnam from June 1969 to July 1970.  The Veteran's occupational specialty was an aircraft hydraulics repairman.  

VA records in June 2006 included a positive PTSD screen.  It was noted that the Veteran complained of nightmares of combat.  In July 2008, except for the Veteran's complaint of bad dreams about Vietnam, the Veteran did not respond to the PTSD questionnaire and the RO determine that the information of record was insufficient to verify the stressor.

In January 2010, the Veteran's sergeant in Vietnam, I.G.M., stated that they were assigned to Landing Zone Betty, outside of Phan Thiet, Vietnam.  Now retired from the Army, I.G.M. stated that the Veteran was a member of his unit and that the unit maintained twenty-seven helicopters at Landing Zone Betty, which was frequently attacked by sappers, rocket fire, and mortars, resulting in members of the unit being killed or wounded. 


In April 2010, the diagnosis by VA was anxiety disorder with PTSD features.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In light of the information provided by the I.G.M. further development under the duty to assist is needed. 

On the claims of service connection for a gastrointestinal disability and for a skin disability, the Veteran asserts that the disabilities are related to service to include as due to Agent Orange exposure.  The Veteran states that after he returned home from Vietnam he began having colon and stomach problems and that he has been on medication and under the care of physicians for colon and stomach problems since the 1970s.  

Post-service, VA records in June 2000 show treatment for ulcerative colitis and for gastroesophageal reflux disease.  In April 2001, it was noted that the Veteran had suffered from ulcerative colitis since the 1970s.  In December 2001 on VA Agent Orange examination, the Veteran stated that he developed a skin rash while in Vietnam, which did not resolve for several years after his discharge from service.  The Veteran stated that the same area continues to itch.  In May 2003, the assessment was urticaria.  In February 2008, a VA physician stated that Veteran's inflammatory bowel disease and relationship to water contaminated by Agent Orange should be considered.  As the record is insufficient to decide the claims, further development under the duty to assist is needed. 

On the claim for increase for bilateral hearing loss, since the Veteran was last examined by VA in December 2008, there has been a decrease in the Veteran's hearing acuity.  As there is a need to verify the current severity of the hearing loss a reexamination under 38 C.F.R. § 3.327 is needed.  



Accordingly, the case is REMANDED for the following:  

1.  Request the Veteran's service personnel records.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Request from the U.S. Army and Joint Services Records Research Center (JSRRC) the command or unit history or lessons learned of the 518th Transport Helicopter Detachment attached to D Troop, 2d Squadron, 1st Cavalry Regiment at Landing Zone Betty, near Phan Thiet, Vietnam, from June 1969 to December 1969 to verify attacks by sappers, rockets, and mortars.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain VA records since April 2010.  

4.  After the development is completed, make a factual determination as to the occurrence of any in-service stressor, applying the amended version of 38 C.F.R. § 3.304(f)(3), pertaining to a stressor related to fear of hostile military activity. 

5.  Then afford the Veteran a VA examination to determine: 




Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has posttraumatic stress disorder related to a credible in-service stressor or a psychiatric disorder other than PTSD related to the Veteran's experience in Vietnam? 

The Veteran's file must be made available to the VA examiner for review.

6.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's gastrointestinal disabilities, including ulcerative colitis, gastroesophageal reflux disease, or inflammatory bowel disease are due to an injury, disease, or event in service, including exposure to Agent Orange?  

The VA examiner is asked to comment on any history of gastrointestinal symptoms in service provided by the Veteran.  

The Veteran's file must be made available to the VA examiner for review.









7.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's skin disability, including urticaria, is due to an injury, disease, or event in service, including exposure to Agent Orange?

The VA examiner is asked to comment on any history of a skin rash in service provided by the Veteran.  

The Veteran's file must be made available to the VA examiner for review.

8.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral hearing loss.  

9.  After the development has been completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


